Citation Nr: 1809579	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss. 

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for benign tumors (also claimed as fatty tumors), to include as secondary to in-service herbicide and fuel exposure.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral upper extremity disorder, claimed as right upper extremity carpal tunnel syndrome with nerve damage, to include as secondary to in-service herbicide and fuel exposure.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for residuals of an asserted in-service traumatic brain injury (TBI), to include migraine headaches and a seizure disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for bilateral tinnitus loss.

9.  Entitlement to service connection for benign tumors (also claimed as fatty tumors), to include as secondary to in-service herbicide and fuel exposure.

10.  Entitlement to service connection for a bilateral upper extremity disorder, claimed as right upper extremity carpal tunnel syndrome with nerve damage, to include as secondary to in-service herbicide and fuel exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to December 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in October 2010, February 2012, and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A copy of the hearing transcript has been associated with the electronic claims file.

The issues of entitlement to service connection for bilateral hearing loss, bilateral tinnitus, benign tumors, and a bilateral upper extremity disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO denied the Veteran's claims of entitlement to service connection for left ear hearing loss, left ear tinnitus, fatty tumors, seizures, and carpal tunnel syndrome of the right upper extremity. 

2.  Evidence associated with the electronic claims file since the October 2010 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims of service connection for left ear hearing loss, left ear tinnitus, fatty tumors, seizures, and carpal tunnel syndrome of the right upper extremity, and raises a reasonable possibility of substantiating the claims of service connection for left ear hearing loss, left ear tinnitus, fatty tumors, seizures, and carpal tunnel syndrome of the right upper extremity.

3.  Residuals of an asserted in-service TBI, to include migraine headaches and a seizure disorder, were not present in service and were not shown to be causally related to service.


CONCLUSIONS OF LAW

1.  The October 2010 RO rating decision that denied the Veteran's claims of service connection for left ear hearing loss, left ear tinnitus, fatty tumors, seizures, and carpal tunnel syndrome of the right upper extremity is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As evidence received since the RO's October 2010 denial is new and material, the criteria for reopening of the Veteran's claims of service connection for left ear hearing loss, left ear tinnitus, fatty tumors, seizures, and carpal tunnel syndrome of the right upper extremity have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).

3.  The criteria for entitlement to service connection for residuals of an asserted in-service TBI, to include migraine headaches and a seizure disorder, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

The Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for left ear hearing loss, left ear tinnitus, fatty tumors, seizures, and carpal tunnel syndrome of the right upper extremity.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c) (2012).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for left ear hearing loss, left ear tinnitus, fatty tumors, seizures, and carpal tunnel syndrome of the right upper extremity was originally denied in an October 2010 rating decision.  The RO highlighted that there was no treatment for the claimed disorders during service, no current diagnosis of hearing loss or tinnitus, and no nexus between service and the currently diagnosed seizure disorder or right upper extremity carpal tunnel syndrome.  The Veteran did not initiate a timely appeal for these matters.  There is also no indication that additional evidence was received between October 2010 and October 2011, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the October 2010 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In September 2012, the Veteran sought to reopen the claims of entitlement to service connection for hearing loss, tinnitus, fatty tumors, seizures, and carpal tunnel syndrome of the right upper extremity.  This appeal arises from the RO's November 2012 rating decision that confirmed and continued the previous denials of entitlement to service connection for bilateral hearing loss, fatty tumors, seizures, and carpal tunnel syndrome of the right upper extremity.  At that time, the RO also reopened and denied entitlement to service connection for bilateral tinnitus. 

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final October 2010 rating decision includes multiple written statements from the Veteran; Vet Center treatment records; VA treatment records dated through April 2016; an August 2012 private physician statement; private treatment records; internet treatise evidence; an October 2012 VA audiology examination report; a May 2016 statement from the Veteran's spouse; and the February 2017 Board hearing transcript.  

Evidence received since the October 2010 rating decision is "new" in that it was not of record at the time of the October 2010 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, i.e., the existence of the current claimed disorders and a causal relationship between the currently claimed disorders and events during active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for hearing loss, tinnitus, benign tumors, a seizure disorder, and a bilateral upper extremity disorder are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

Service Connection Claims - TBI Residuals with Migraine Headaches and Seizure Disorder

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103(c)(2) (2017) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As an initial matter, the Board notes that the original service connection claim for migraine headaches remains pending since it was first filed in March 2010.  The Board has also recharacterized the issue on appeal as entitlement to service connection for residuals of an asserted in-service TBI, to include migraine headaches and a seizure disorder, to most efficiently address the Veteran's assertions related to this appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as brain hemorrhage, epilepsies, and other organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In written statements of record dated from 2012 as well as during his February 2017 Board hearing, the Veteran contended that he suffered from a TBI while he was in service.  Specifically, while in basic training at Fort Hood he reported being in close proximity to the launch of an "Honest John" rocket that knocked him to the ground, an event described by him as a concussive blast from a missile.  He asserts that his migraine headaches began shortly after his return from Vietnam and that his current migraine headaches and seizure disorder are casually related to the claimed in-service TBI.  He further contended that he claimed disorders such as headaches and seizures fit into TBI dysfunction.  The Veteran also acknowledged that he did not seek treatment and was not medically evaluated during boot camp after the asserted in-service incident. 

Service treatment records are void of any complaints or findings of concussion, TBI, seizure, or headaches.  In an October 1965 Report of Medical History, the Veteran reported being in good health.  In a December 1967 Report of Medical History, the Veteran marked no to having loss of memory, amnesia, or history of head injury.  The Veteran was also marked as normal on clinical evaluation of his head and neurologic system in the December 1967 service separation examination report.  

In a November 2006 VA Agent Orange registry examination report, the Veteran reported having headaches since he returned from Vietnam.  The examiner listed migraine headaches as a condition that was not related to Agent Orange exposure.  

Private treatment records dated from October 2007 detailed an isolated incident where the Veteran suffered from new onset seizures, etiology unknown.  The Veteran was diagnosed with epilepsy NOS and antiepileptic treatment was recommended.  An October 2007 head CT scan revealed possible small area OT posterior right parietal hemorrhage more likely represented an area of calcification secondary to some previous insult.  Additional private treatment records dated in August 2012 detailed continued findings of memory loss and localization-related (focal) (partial) epilepsy and epileptic syndromes with complex partial seizures without mention of intractable epilepsy.  An October 2012 brain MRI report revealed that there was some brain atrophy intracranially but that it was not clearly significant due to the Veteran's age.  The impression was that there were two areas probably related to hemosiderin deposition.  It was noted that findings could be related to old trauma or to an old vascular injury but that significant atrophy was not really seen.  Finally, it was noted that findings might be related with seizures because there was a brain injury.

In an August 2012 medical opinion, the Veteran's private neurologist noted his     belief that the immense concussion the Veteran suffered in 1966 when in the military was likely to have resulted in a TBI.  

Additional VA treatment records dated from 2014 to 2016 reflected that the Veteran had a seizure disorder with no etiology found and noted findings of cavernous hemangioma, dementia, seizure, migraine headaches, and intracranial hemorrhage.  An August 2014 VA head CT scan listed an impression of small area of linear calcifications with associated mildly increased density in the right posterior parietal region likely representing a small cavernoma.  No acute intracranial process was noted.  In a September 2014 treatment note, the Veteran reported that his past history of migraine headaches had resolved after cerebral hemorrhage.  A September 2014 VA psychiatric evaluation listed a diagnosis of unspecified neurocognitive disorder (vascular versus another medical condition). 

Entitlement service connection for residuals of an asserted in-service TBI, to include migraine headaches and a seizure disorder, is not warranted.  As an initial matter, there is no factual basis in the record that any migraine headaches or seizure disorder were incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1967.  The Veteran was clearly marked as normal on clinical evaluation of his neurological system at military service discharge in 1967.  He also clearly denied any history of head injury in the December 1967 Report of Medical History.  In addition, while the Veteran was shown to have served in Vietnam and his exposure to herbicides is presumed, neither of his present claimed headache or seizure disorders are one of the diseases that are presumptively associated with exposure to herbicides under 38 C.F.R. § 3.309(e). 

Post-service medical evidence of record first showed findings of migraine headaches and a seizure disorder from 2006 and 2007, respectively, decades after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that any brain hemorrhage, epilepsies, and other organic diseases of the nervous system were not manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1967.  

The Board is cognizant that post-service medical evidence of record showed findings of migraine headaches and a seizure disorder.  However, significantly, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed disorders and his active military service.   

In the August 2012 medical opinion, the Veteran's private neurologist noted his     belief that the "immense concussion the Veteran suffered in 1966" when in the military was likely to have resulted in a TBI.  However, the Board finds that the August 2012 medical opinion from the Veteran's private neurologist has diminished probative value due to its general nature with lack of rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  The weight of a medical opinion is further diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, the physician's opinion is based on an inaccurate factual premise, namely the Veteran's reported immense concussion during service in 1966.  Evidence of record clearly does not show the Veteran suffered an "immense concussion" during service.  Instead, the record reflected the Veteran's own admission that he did not seek or receive medical attention during service after the asserted concussive injury in 1966 and that he had a normal clinical evaluation with affirmative denial of any history of head injury at service separation in December 1967. 

In contrast, other private and VA examiners of record characterized the etiology of the Veteran's seizure disorder as unknown.  Furthermore, evidence of record is void of any finding or opinion that the Veteran's migraine headaches were causally related to his active service.  Therefore, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's claimed residuals of an asserted in-service TBI, to include migraine headaches and a seizure disorder, were incurred during service or were related to events during active service, weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, there is no basis upon which to conclude that the Veteran's present migraine headaches and/or seizure disorder were incurred in or aggravated during military service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The statements from the Veteran and his spouse are competent evidence as to observable symptomatology, including head pain and being knocked to the ground.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's claimed disorders were a result of events during active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the existence and etiology of the Veteran's claimed TBI residual disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  

Although the Veteran reports that he suffered from a TBI without treatment in service, the Board finds that the Veteran's testimony is less than credible with regard to his claim, and that the competent medical evidence outweighs his statements.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Veteran's testimony as to events during service has been shown to lack internal consistency.  While the Veteran originally filed his claims for migraine headaches and seizures in 2010, he did not begin reporting an in-service TBI until 2012.  Furthermore, his contemporaneous statements during service showed an affirmative denial in 1967 of a history of a head injury.  Accordingly, when reviewing the credibility of the evidence, the Board finds that the competent medical evidence weighs heavily against the Veteran's claim, to include against his inconsistent lay statements.  In addition, even if the occurrence of an inservice head injury were to be presumed, there is still no probative evidence linking any current claimed disorder to such an inservice event.

Accordingly, the criteria to award entitlement to service connection for residuals of an asserted in-service TBI, to include migraine headaches and a seizure disorder, have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for residuals of an asserted in-service TBI, to include migraine headaches and a seizure disorder, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for bilateral tinnitus is granted, to that extent only.

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is granted, to that extent only.

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for benign tumors, to include as secondary to in-service herbicide and fuel exposure, is granted, to that extent only.

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a bilateral upper extremity disorder, claimed as right upper extremity carpal tunnel syndrome with nerve damage, to include as secondary to in-service herbicide and fuel exposure, is granted, to that extent only.

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a seizure disorder is granted, to that extent only.

Entitlement to service connection for residuals of an asserted in-service TBI, to include migraine headaches and a seizure disorder, is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for bilateral hearing loss, bilateral tinnitus, benign tumors, and a bilateral upper extremity disorder, is warranted.

As an initial matter, the Veteran has asserted that he has had bilateral hearing loss and tinnitus since acoustic trauma and noise exposure during active service.  Service personnel records showed the Veteran's military occupational specialty (MOS) as Petroleum Storage Specialist.  He has asserted that he was exposed to artillery, heavy vehicles, aircraft, and gunfire during active service.  In the Veteran's December 1967 separation examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
N/A (10)
0 (5)
LEFT
0 (15)
0 (10)
5 (15)
N/A (10)
0 (5)

(Note:  The 1967 audiometric test results appeared to be reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses above.)

In an August 2012 medical opinion, the Veteran's private neurologist noted his     belief that the immense concussion the Veteran suffered in 1966 when in the military was likely to have resulted in a TBI.  The neurologist further noted that the Veteran's hearing was impaired as the result of the same event.  

In an October 2012 VA examination report, the examiner noted that the Veteran's in-service noise exposure include shell fire, gun fire, and environmental noise working around large vehicles.  Occupational noise exposure was noted to be working in a factory setting with use of hearing protection devices most of the time.  Recreational noise exposure was noted to include use of lawn equipment and rare target shooting, hunting, and use of power tools with and without hearing protection.  It was further noted that the Veteran had normal hearing in both ears shown on his October 1965 pre-induction service examination report as well as his December 1967 service separation examination report.  The Veteran was shown to mark no to having history of head injury or hearing loss on a December 1967 Report of Medical History.   

A bilateral hearing loss disability under 38 C.F.R. § 3.385 was present on evaluation.  The Veteran was noted to complain of bilateral tinnitus that began in 1966.  The examiner then opined that the Veteran's current bilateral hearing loss was not caused by or the result of his military service time simply based upon his completely normal hearing at separation.  It was further noted that the exact etiology of the Veteran's currently reported tinnitus could not be determined on the basis of available information without resorting to mere speculation.  The examiner highlighted that while the Veteran currently reported his tinnitus began in 1966 as a result of a in-service acoustic trauma, a February 2011 Vet Center treatment record showed the Veteran denied having any ringing in his ears at that time.  

Regarding the claims for benign tumors as well as a bilateral upper extremity disorder, the Board notes that the Veteran has asserted that his claimed disorders are related to in-service herbicide and/or fuel exposure.  He has further contended that neurological symptomatology in his upper extremities is related to an asserted but undocumented in-service head injury or in-service herbicide exposure.  He also reported that he first noticed tumors under his skin shortly after returning from Vietnam.  Service treatment records revealed the Veteran sought treatment for warts on his face identified as multiple benign dermal nevi in October 1967.  Post-service VA and private treatment records detailed findings of upper extremity peripheral neuropathy, carpal tunnel syndrome, atypical nevi, and lipomatosis.  In a November 2006 VA Agent Orange registry examination report, the Veteran reported having subcutaneous nodules on his arms, legs, and truck since returning from Vietnam.  The examiner simply listed lipomatosis as a condition that was not related to Agent Orange exposure.  Private treatment notes detailed removal of multiple atypical nevi in 2009. 

Based on the cumulative evidence of record discussed above, the AOJ is instructed to obtain VA medical opinions to clarify the etiology of the Veteran's claimed bilateral hearing loss, bilateral tinnitus, benign tumors, and bilateral upper extremity disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed disorders from the Huntington VAMC and Charleston VA CBOC.  As evidence of record only includes treatment records dated up to April 2016 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed disorders from Huntington VAMC and Charleston VA CBOC for the time period from April 2016 to the present and associate them with the record.

2.  Request that the Veteran identify any outstanding treatment records relevant to his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and his representative.

3.  Obtain an additional VA medical opinion in order to clarify the etiology of the Veteran's currently diagnosed bilateral hearing loss and tinnitus.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

After a review of the entire evidence of record and with consideration of the Veteran's lay assertions and his conceded in-service noise exposure, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss and bilateral tinnitus were incurred in or was otherwise causally related to his military service, including acoustic trauma and noise exposure therein. 

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology, such as decreased hearing acuity and ringing in the ears.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

In providing this clarifying opinion, the examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  The examiner should also discuss and reconcile the proffered medical opinion in the August 2012 private medical statement as well as the October 2012 VA examination and medical opinion of record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

4.  Thereafter, obtain a VA medical opinion(s) to clarify whether the Veteran's currently diagnosed bilateral upper extremity disorders and benign tumors are causally related to his active service.  Prior to drafting the opinion(s), the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the medical opinion.  An examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

Based on a review of the electronic claims file and the Veteran's lay assertions, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed benign tumor disorder, to include lipomatosis and atypical nevi, was incurred during or is related to the Veteran's military service, including his documented in-service treatment for benign dermal nevi and/or in-service presumed herbicide or fuel exposure.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current or previously diagnosed bilateral upper extremity disorder, to include carpal tunnel syndrome and peripheral neuropathy, was related to the Veteran's military service, to include as due to presumed in-service herbicide or fuel exposure.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

5.  The AOJ must also review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2014 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


